Citation Nr: 0839674	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for bilateral hearing loss and for 
tinnitus.  In August 2008, the Board remanded this matter in 
order to have the veteran scheduled for a videoconference 
hearing at the RO.  An October 2008 Report of Contact (Form 
119) shows that the veteran clarified that he did not desire 
a hearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against finding that the veteran's bilateral 
hearing loss is related to active service, or that his 
bilateral hearing loss, as an organic disease of the nervous 
system, was manifested to a compensable degree within one 
year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against finding that the veteran's tinnitus is 
related to active service, or that tinnitus, as an organic 
disease of the nervous system, was manifested to a 
compensable degree within one year after separation from 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in September 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Although no longer required, he was also asked to submit 
evidence and/or information in his possession to the RO.  
Finally, the Board notes the RO sent the veteran a letter in 
October 2006, which informed him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

With regard to the duty to assist, the record reflects that 
VA attempted to obtain the veteran's service treatment 
records (STRs), but was notified by the National Personnel 
Records Center (NPRC) that STRs are unavailable, having 
presumably been destroyed in a fire at the NPRC in 1973.  We 
recognize that there is a heightened obligation to assist the 
veteran in the development of his case, and to explain 
findings and conclusions and consider carefully the benefit-
of-the-doubt rule in cases, such as this, in which records 
are presumed to have been or were destroyed while the file 
was in the possession of the Government.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  As more fully 
explained below, the lack of any evidence showing that the 
veteran exhibited bilateral hearing loss or tinnitus during 
service would not be fatal to his claim, as the laws and 
regulations do not strictly require in-service complaints of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether his bilateral hearing loss 
and tinnitus are related to service.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  

With regard to these claims for service connection, there is 
competent medical evidence of current disabilities, but there 
is no competent evidence of record (other than the veteran's 
lay assertions) showing that his bilateral hearing loss or 
tinnitus may be related to service.  In fact, in May 2005 a 
VA audiologist indicated that the veteran has age-related 
hearing loss which has been aggravated by his recent health 
problems.  And, although the veteran has contended that his 
bilateral hearing loss and tinnitus had their onset in 
service, his lay statements alone are not competent evidence 
to support a finding on a medical question (such as diagnosis 
or etiology) requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The RO has 
obtained the veteran's VA treatment records.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service records show that the veteran's military occupational 
specialty was cryptographer.  STRs are unavailable, having 
presumably been destroyed in the fire at the NPRC in 1973.  

Received from the veteran in May 2005 was his formal claim 
for service connection in which he indicated that his hearing 
loss and tinnitus began in 1946.  He reported that he was 
treated in 2005 at the Sacramento VAMC.

A May 2005 VA audiology consultation report shows that the 
veteran described a progressive decrease in hearing since 
1982, and that he had tinnitus which was mild, bilateral, and 
infrequent (once a month), and had its onset 20 years prior.  
He reported having a history of noise exposure while in the 
Air Force, 1944 to 1946, from cryptology, and he also 
reported exposure to combat, aircraft engines, and bombs.  He 
sai he had worn hearing aids since 1984 or 1985.  A hearing 
test revealed bilateral moderate to severe flat sensorineural 
hearing loss.  The VA audiologist indicated that, based on 
the configuration of the audiogram and the date of onset of 
hearing loss and tinnitus, the veteran's hearing loss is more 
likely than not due to presbycusis (age-related hearing loss) 
and aggravated by health problems.  A May 2005 audiogram 
appears to show that the veteran had bilateral hearing loss 
disability pursuant to VA standards.  38 C.F.R. § 3.385.

In a May 2006 statement, the veteran reported he was assigned 
to 117th AACS Sq of the 747th AAF Base Unit.  He claimed this 
was a "kripto (Intel) unit" with many locations while 
deployed, and claimed they were often in the "thick of the 
battle".  He reported that on at least two occasions the 
building next to their unit was blown up by the enemy, and 
that the explosion was so deafening that he had trouble 
receiving the Morse code over the radio for a number of days. 

An August 2006 VA hearing evaluation report appears to show 
that the veteran had bilateral hearing loss sufficient to 
constitute a disability pursuant to VA standards, although it 
does not address onset or causation of the condition.  
38 C.F.R. § 3.385.

The veteran submitted a letter dated in November 2006 from a 
private medical provider, T.S., who is a chiropractor.  It 
was noted that the veteran's history included serving as a 
cryptologist in the Army and serving in North Africa and 
being "subjected to multiple explosions during combat above 
85 db [decibels] with other assignments resulting in 
bilateral loss of hearing in the mid to upper level 
decibels".  He reported that the veteran was a banker 
following his military service.  He was using a hearing aid 
in the right ear.  The impressions were hearing loss and 
tinnitus, and "an audiogram compatible with noise exposure 
including a noise notch at 4000 cycles per second" which was 
"compatible with [the veteran's] verbal history and his 
military exposure".  T.S. indicated that "likely [,] as not 
there are sufficient reasons for further consideration by the 
VA".  A November 2006 audiogram appears to show that the 
veteran had bilateral hearing loss disability pursuant to VA 
standards.  38 C.F.R. § 3.385.  In a November 2006 audio 
questionnaire, the veteran reported he had been exposed to 
military service artillery, a firing range, hunting 
trap/skeet shooting, bombing, lawn equipment, and airplanes.  
III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, the incurrence of such 
a disorder coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).


In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 
supra.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran contends that he was exposed to excessive noise 
in service as a cryptographer, and was also exposed to 
combat, aircraft engines, and bombs.  He claims that he has 
bilateral hearing loss and tinnitus as a result of acoustic 
trauma incurred during service.  

The veteran's STRs are not available, and are presumed to 
have been destroyed in a fire at the NPRC in 1973.  The Board 
initially acknowledges that the lack of any evidence showing 
the veteran exhibited bilateral hearing loss or tinnitus 
during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaints of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 5 
Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).  Therefore, the critical question is 
whether the veteran has current hearing loss disability and 
tinnitus that are causally related to service.


The record reflects that the veteran does currently have 
bilateral hearing loss which comports with the VA standards 
at 38 C.F.R. § 3.385.  With regard to tinnitus, the Board 
notes that, on the May 2005 VA audio consult, the veteran 
reported he had tinnitus in both ears for the past 20 years.  
Thus, it appears he has tinnitus.

With regard to noise exposure, VA has essentially conceded 
that the veteran was exposed to acoustic trauma during his 
service.  The veteran is certainly capable of providing 
history of exposure to excessive noise in service, and the 
Board, noting his service, accepts his account.  However, a 
layperson is not qualified to opine on matters requiring 
medical knowledge, such as the diagnosis or cause of a 
currently claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The present case turns upon medical facts.  The first medical 
evidence showing hearing loss and tinnitus was a notation in 
a May 2005 VA treatment record.  Thus, what is necessary in 
order to grant service connection for bilateral hearing loss 
and for tinnitus is competent medical evidence linking such 
disabilities to service.  

With regard to a medical link between the veteran's current 
hearing loss disability and tinnitus and his exposure to 
noise in service, the Board notes that there are two medical 
opinions of record which address such a link.  In a May 2005 
treatment record, a VA audiologist opined, based on the 
configuration of the audiogram and the date of onset of 
hearing loss and tinnitus, that the veteran's bilateral 
hearing loss is due to presbycusis and aggravated by his 
post-service health problems.  In a November 2006 letter, the 
veteran's private medical provider, T.S., opined that the 
veteran's hearing loss, tinnitus, and audiogram were 
"compatible with noise exposure including a noise notch at 
4000 cycles per second", which was said to be "compatible 
with [the veteran's] verbal history and military exposure".  

After weighing the opinions, to determine the probative value 
of each, the Board concludes that the preponderance of the 
competent medical evidence of record is against establishing 
a linkage between the veteran's hearing loss and tinnitus at 
the present time and his noise exposure in service.  With 
regard to the November 2006 letter, the Board notes that T.S. 
is a chiropractor, and there is no indication that he has 
training in audiology.  On the other hand, the May 2005 
opinion was rendered by a VA audiologist.  The Board finds 
the audiologist's opinion to be more probative by virtue of 
her more extensive training in audiology. 

An opinion may be reduced in probative value even where, as 
here, the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  See Black 
v. Brown, 10 Vet. App. 279 (1997).  In addition, the private 
medical provider, T.S., reported the veteran's in-service 
noise exposure to include "subjected to multiple explosions 
during combat above 85 db with other assignments resulting in 
bilateral loss of hearing in the mid to upper level 
decibels".  While the veteran is capable of reporting a 
history of exposure to multiple explosions during combat, it 
unclear where his private medical provider may have obtained 
data indicating that such explosions were "above 85 db".  
However, without quibbling over specific measurements of 
noise exposure in communication and/or combat situations, the 
critical issue here is whether we can link events which 
occurred some 60 years ago with the more recently manifested 
hearing disability.  The VA audiologist's opinion in May 2005 
was also based on the veteran's reported in-service noise 
exposure, which has been consistent with what the veteran has 
reported in the documents he had submitted in support of his 
claim.  Thus, the Board concludes that the VA audiologist's 
opinion is more persuasive and probative than the medical 
opinion submitted by the veteran's private provider, T.S.  

The Board notes with admiration the veteran's honorable 
service in World War II, which included several decorations 
including the European-African-Middle Eastern campaign medal.  
We also acknowledge that the veteran's lay statements are 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  However, relating noise exposure in 
service to a current hearing loss or tinnitus disability, 
especially with a lengthy gap in the medical record, requires 
opinion evidence from experts with medical training, and is 
not subject to lay diagnosis.  In this regard, the Board 
notes that evidence of a 

prolonged period without medical complaint, and the amount of 
time which elapsed since military service before a claimed 
condition was shown, is to be considered as evidence against 
a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).    

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding a causal relationship between service and the 
veteran's current bilateral hearing loss and current 
tinnitus.  As the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule does not apply, and 
the claims for service connection for bilateral hearing loss 
and for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


